DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 2-6, 11-17, and 21-24 were previously pending and subject to a non-final action dated November 27, 2020. In the Response, submitted on February 26, 2021 no claims were presented. Therefore, claims 2-6, 11-17, and 21-24 are currently pending and subject to the following final action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2021 was filed after the mailing date of the non-final action dated November 27, 2020 but prior to the mailing of this final rejection with a fee.  Therefore, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s Remarks filed on Page 8 of the Response, regarding the previous objection to claims 4-5 and 15-16 have been fully considered and are found persuasive. 
Applicant’s arguments filed on pages 8-10 the Response, concerning the previous rejection of the claims under 35 U.S.C. 112(a) or pre-AIA , first paragraph, and 35 U.S.C. 112(b) or pre-AIA , second paragraph have been fully considered, and but are not found persuasive.
On Pages 9-10 of the Response, Applicant states “The features noted above are supported by the Specification. Specifically paragraph [0025]…Thus, the Specification explicitly discloses that information related to ‘usage of the system by transport providers and transport users’, e.g., the ‘shared transport status’ recited in the claims, may be used via ‘access control’ to determine ‘approval of. . . access.’ Moreover, this portion of the Specification additionally discloses that such approval may also include ‘reduced charges,’ e.g., a ‘discount’ as recited in the claims (‘reduced or eliminated cost for such governmental programs as congestion charging, road usage charging, toll road access, parking and preferred-location parking’). Therefore, the Specification explicitly supports, and one of ordinary skill in the art would understand Applicant to be in possession of an ‘access control system . . . configured to allow access of the shared transport provider via an access gate based on the shared transport status.’ Further, the Specification explicitly supports, and one of ordinary skill in the art would understand Applicant to be in possession of an access control system that provides access including ‘a toll discounted based on the shared transport status.’…”
Examiner respectfully disagrees and notes under broadest reasonable interpretation “allow access of the shared transport provider” as recited in claims 2 and 13, means accessing the shared transport provider. It appears Applicant is arguing a for the shared transport provider”; if so, Examiner notes Applicant should amend the claims to recite such language. 

Applicant’s arguments filed on pages 10-11 of the Response, concerning the previous rejection of claims 23-24 under 35 U.S.C. 112(b) have been fully considered, but are not found persuasive.
On Page 11 of the Response, Applicant states “As noted above, paragraph [0225] of the Publication for this Application discloses how information (e.g., shared transport status) may be for ‘real-time access control including such things as barrier gate authorization at tolls, reduced charges for road usage when the vehicle contains more transport users or transport capacity, access to HOV lanes, or in parking lots.’ Moreover, FIG. 12(d) depicts a method of operation for an access control system which includes setting ‘vehicle fare or access’ based on whether the vehicle is being shared (e.g., the shared transport status), and then posts the access or fare rules to a device, e.g., a toll road access and tariff control as depicted in FIG. 12(a). Thus, one of ordinary skill in the art would be appraised of how allowed access via an access control system could include a discounted toll. Therefore, Applicant respectfully submits that claims 23 and 24 are sufficiently definite for one of ordinary skill in the art to understand the meets and bounds of those claims. Accordingly, Applicant respectfully request withdrawal of the Section 112(b) rejection of claims 23 and 24.”
Examiner respectfully disagrees and notes under broadest reasonable interpretation “allow access of the shared transport provider” as recited in claims 2 and 13, means accessing the shared transport provider. It appears Applicant is arguing a for the shared transport provider”; if so, Examiner notes Applicant should amend the claims to recite such language. 

Applicant’s arguments filed on pages 11-13 of the Response, concerning the previous rejection of the claims under 35 U.S.C. 103(a) have been fully considered, but are not found persuasive.
On Page 12 of the Response, Applicant states “….the Office Action asserts that the control module of Sehr, which ‘monitors access to and exit from the carriers,’ and grants access to the carriers, as disclosed in column 39, line 33 to column 40, line 49 of Sehr, teaches an access control system that ‘allow[s] access’ to a ‘shared transport provider based on . . . shared transport status.’ Applicant respectfully traverses this assertion. Specifically, whether or not a passenger is allowed access onto a carrier or not has no bearing on whether ‘access of the shared transport provider’ is allowed or not. In other words, access of a passenger onto a carrier is not the same as, and is not germane to access of the carrier, e.g., into a parking lot or onto a toll road.”
Examiner respectfully disagrees, as discussed above, and notes under broadest reasonable interpretation “allow access of the shared transport provider” as recited in claims 2 and 13, means accessing the shared transport provider. It appears Applicant is arguing a claim interpretation of “allowing access for the shared transport provider”; if so, Examiner notes Applicant should amend the claims to recite such language. 



Priority Claim
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application Nos. 60/900,808, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application - example, but not limited to, independent claim 2 and claims 13 (and their dependent claims). Therefore, the claims are not adequately supported or enabled in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in Application No. 60/900,808, and will therefore will only be given the earliest priority date of February 12, 2008 (for support in U.S. Application No. 12/069,656).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 11-17 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 (and similarly claim 13) has been amended to recite “cause, by the verification system, the access control system to allow access of the shared transport provider based on the shared transport status.”  
Claims 4 and 5 (and similarly claims 15 and 16) have been amended to recite “wherein the access control system is configured to allow access of the shared transport provided via an access gate based on the shared transport status…..”  
Claims 23 and 24 have been added to recite “wherein the allowed access of the shared transport provider includes a toll discounted based on the shared transport status.”
Examiner notes the above bolded limitations appears to be new matter.
Examiner initially notes that while there is no haec verba requirement, newly added claim limitations must be supported in the specification through express, implicitly, or inherent disclosure (MPEP 2163). Further, when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skilled would have understood, at the time the patent application was filed, that the description requires the limitation." Hyatt v. Boone, 146 F.3d 1348,1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998), MPEP 2163.
Examiner notes, that the specification is silent on: the accessing control system allow[ing] access of the shared transport provider, as recited in claims 1, 4-5, 13 and 15-16. Additionally, Para. 144 of Applicant’s PG Publication only recites that “if access was permissible, the gate 1208 would be lifted, allowing free or discounted access to the resources of the company or governmental agency”. (emphasis added) Para. 144 is silent on “ the allowed access of the shared transport provider includes a toll discounted based on the shared transport status” as recited in claims 23 and 24

The subject matter of claims 23-24 (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such systems as being that which Applicant adequately described as the invention or what Applicant actually had possession of at the time of the invention. A review of the disclosure does not reveal the manner in which the allowed access (of the shared transport provider) includes a discounted toll. It is noted that this is not an enablement rejection. Applicant’s failure to disclose any meaningful structure/algorithm as to how allowed access (of the shared transport provider) includes a discounted toll, questions .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 23 and 24 have been added to recite “wherein the allowed access of the shared transport provider includes a toll discounted based on the shared transport status.”
The metes and bounds of the claims are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to allowed access (of the shared transport provider) includes a discounted toll. The specification does not disclose any meaningful structure or algorithms explaining how allowed access (of the shared transport provider) includes a discounted toll, rendering it unclear how this is accomplished and what are the metes and bounds of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WIPO Publication No. 2002/073546A2 to Andersen et al. (hereinafter "Andersen") in view of U.S. Patent No. 6,085,976 to Sehr (hereinafter “Sehr”).
In regard to claim 2, Andersen discloses a method of authenticating the use of a shared transport provider by a transport user device in an access control system, the access control system being in communication with a verification system, and a transport provider device, wherein the transport provider device is associated with the shared 
Andersen discloses detecting, by the verification system, the transport provider device of the shared transport provider via a GPS-enabled device of the transport provider (Page 7, lines 13-29) (On board the train is also a receiver 34 for receiving geographical information allowing the determination of the distance or sub-distance being actually travelled. The receiver can receive such information from a satellite based global positioning system (GPS) 35).
Andersen discloses detecting, by the verification system, a shared transport status based on:  a first determination that a transport user device is within near-field communication proximity to the transport provider device based on near-field communication being established therebetween and a second determination, subsequent 
Andersen discloses storing, by the verification system, the shared transport status for the shared transport provider (Page 6, lines 14-Page 7, line 21; Page 8, lines 5-30) (If the person travels from the station of departure A via the intermediate stations C and D to the station of destination B, then the presence of his Bluetooth mobile phone 30 is detected on each of the sub-distances, and the billing is performed for the total distance travelled…wherein a database in the billing system is updated with the detected devices (i.e., storing, by the verification system, a shared transport status for the shared transport provider).)
As discussed above, Andersen discloses the verification system and the access control system. Andersen does not explicitly disclose or teach, however, Sehr teaches causing, by the verification system, the access control system to allow access of the shared transport provider based on the shared transport status (Col. 39, lines 33-Col. 40, line 49) (Upon adequate payment being received, the map will store the electronic ticket, including the use rights for the carriers and connecting travel segments, into the passenger card…. To board the transportation carriers, the passenger will couple the card to the control module(s) of the passenger station-like fixture that monitors access to and exit from the carriers (i.e., causing, by the verification system, the access control system to). For example, to board the bus, the control module (at the entrance door) reads the card-based ticket, and in response thereto, compiles and stores the related admission stamp in the passenger card, and grants access to the bus; the ticket portion for the bus ride will be cancelled. When leaving the bus to continue the trip via the street car, the control module (at the exit door) will read the card-based ticket and bus-admission stamp (i.e., based on the shared transport status – Examiner is interpreting the bus-admission 
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have modified the automatic billing transportation system of Andersen by utilizing the stored multi-carrier transportation system accesses, as taught by Sehr. One of ordinary skill in the art would have been motivated to make this modification to provide a more efficient way of processing the transportation on multiple carriers of Andersen (See Page 9, lines 1-8 of Andersen discloses that when leaving the train the passenger may choose to continue by another means of transportation, eg a bus or an airplane, having a billing system that detects his or her presence in the new means of transportation and records corresponding information) with the granting of access to the transportation based on the previous ride being completed in Sehr.
In regard to claim 3, Andersen discloses wherein the near-field communication proximity is determined by Bluetooth technology (Page 6, lines 27-Page 7, line 2, lines 13-21) (Bluetooth interrogation and mobile phone detection).
In regard to claim 11, Andersen discloses wherein the verification system determines a location of the first transport user device based on a location of the transport provider device determined using the GPS-enabled device and the near-field communication proximity to the transport provider device (Page 6, lines 14-Page 7, line 29) (At any suitable time, typically related to time of departure from the station of 
In regard to claim 12, Andersen discloses wherein a rate is determined based on a transport journey of the transport user device, wherein the transport journey of the transport user is based on a path travelled from a start point location at which the near-field communication is established to an end point location associated with the break in near-field communication (Abst.; Page 4, lines 11-24; and Page 6, lines 14-Page 7, line 21, Page 8, lines 15-27) (At any suitable time, typically related to time of departure from the station of departure A, the processor 33 causes the Bluetooth station 32 to interrogate after the person has travelled from stations A-C-D-B (i.e., wherein the transport journey of the transport user is based on a path travelled from a start point location to an end point location).)

Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Andersen in view of Sehr, as applied to claim 2 above, and further in view of U.S. Patent Application No. 2001/0037174 to Dickerson (hereinafter “Dickerson”) and even further in view of U.S. Patent Application Publication No. 2004/0181495 to Grush (hereinafter “Grush”).
In regard to claim 4, Andersen teaches the access control system. Andersen in view of Sehr, does not explicitly disclose or teach, however, Dickerson teaches the access control system (of Andersen) is configured to allow access of the shared transport 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Dickerson in the system of Andersen in view of Sehr, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Andersen in view of Sehr, and further in view of Dickerson does not explicitly disclose or teach, however, Grush teaches that the (shared) transport provider is allowed access via an access gate, wherein the access gate is associated with a HOV lane (Paras. 12, 37) (The use of toll booths to gate the entrances and exits to highways, bridges and tunnels whether manned to collect cash or gantries to read RFID/DSRC devices are well understood. Concepts of high occupancy toll (HOT) lanes are also becoming more familiar.)
As discussed above, the system of Andersen in view of Sehr and further in view of Dickerson teaches the transport system with high-occupancy vehicle preference subsystems/lanes; and Grush 
At the time of the invention, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of an access gate associated with a HOV lane of Grush, for the system with high-occupancy vehicle preference subsystems/lanes of Andersen in view of Sehr, and further in view of Dickerseon. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
In regard to claim 5, Andersen teaches the access control system. Andersen in view of Sehr, does not explicitly disclose or teach, however, Dickerson teaches the access control system (of Andersen) is configured to allow access of the shared transport provider based on the shared transport status (Fig. 8; Paras. 118-123, 126) (The system (which follows the real time progress of high occupancy vehicles) receives notification that a user is onboard a vehicle of the system (including for shared rides) (i.e., based on the shared transport status)…the central assigning system can further support high-occupancy vehicle preference subsystems, for example, High Occupancy Vehicle (HOV) lane (i.e., allow access).)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Dickerson in the system of Andersen in view of Sehr, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
Andersen in view of Sehr, and further in view of Dickerson does not explicitly disclose or teach, however, Grush teaches that the access is via an access gate, wherein the access gate is associated with a parking lot (Paras. 37, 91) (In some cases (e.g., underground parking) it may be necessary to integrate with other technology such as RFID to open gates and to confirm arrival and departure times. Naturally, in the circumstance of gated parking lots, access to a spot might be provided via RFID which provides for existing technology to identify vehicle (customer), position and time of parking episode).
As discussed above, the system of Andersen in view of Sehr and further in view of Dickerson teaches the transport system; and Grush teaches an access gate associated with a parking lot.
At the time of the invention, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of access via an access gate associated with a parking lot of Grush, for the transportation system of Andersen in view of Sehr, and further in view of Dickerseon. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 6 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Andersen in view of Sehr, as applied to claim 2 above, and further in view of Grush.
In regard to claim 6, Andersen discloses wherein the access control system transmits the shared transport status to a billing system (Page 8, line 5 – Page 9, line 14) (When leaving the train the passenger may choose to continue by another means of transportation, eg a bus or an airplane, having a billing system that detects his or her presence in the new means of transportation and records corresponding information.. final billing is performed based on the total amount of recorded information (i.e., wherein the access control system transmits the shared transport status to a billing system).)
Andersen in view of Sehr, does not explicitly disclose or teach, however, Grush teaches that the billing system is a tolling system, wherein the tolling system is associated with a toll road and applies discounted tolls to the shared transport provider based on the shared transport status (Paras. 11-12, 30-32, 97-98, 102-103 and Fig. 5) (To manage congestion most efficiently, charges should be influenced by the specific impact a particular trip has had on the congestion conditions at the time of the trip, rather than be based on a schedule fixed in advance (i.e., applies discounted tolls based on the comparison result) – which is useful in a multilane (HOT and non-HOT) environment).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have modified the automatic billing transportation system of Andersen in view of Sehr by utilizing the multilane (HOT) environment, as taught by Grush. One of ordinary skill in the art would have been motivated to make this modification to provide See Para. 12 of Grush).
In regard to claim 23, as discussed above in regard to claim 2, Andersen in view of Sehr teaches the allowed access of the shared transport provider. Andersen in view of Sehr, does not explicitly disclose or teach, however, Grush teaches wherein the allowed access of the shared transport provider includes a toll discounted based on the shared transport status (Paras. 49, 98, 102-105; Fig. 5) (…the case of differential pricing of two adjacent, fully communicating lanes carrying traffic in the same direction, one HOT the other not (efficient congestion pricing for individual trips).)
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have modified the automatic billing transportation system of Andersen in view of Sehr by utilizing efficient congestion pricing for HOT environments, as taught by Grush. One of ordinary skill in the art would have been motivated to make this modification to benefit road authorities by enabling economically efficient electronic road pricing (ERP) to be deployed in the most cost effective manner (See Para. 104 of Grush).

Claims 13-14, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersen in view of Sehr, and even further in view of U.S. Patent Application Publication No. 2004/0015475 to Scheepsma (hereinafter “Scheepsma”).
In regard to claim 13, Andersen in view Sehr
Andersen in view of Sehr does not explicitly disclose or teach, however, Scheepsma teaches a memory having processor-readable instructions stored therein; and a processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions (Claim 41; Para. 83).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Scheepsma in the system of Andersen in view of Sehr, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in computer systems.
In regard to claim 14, claim 14 recites similar limitations as claim 3, and is rejected similar to claim 3 as discussed above.
In regard to claim 21, claim 21 recites similar limitations as claim 11, and is rejected similar to claim 11 as discussed above.
In regard to claim 22, claim 22 recites similar limitations as claim 12, and is rejected similar to claim 12 as discussed above.

Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Andersen in view of Sehr, and further in view of Scheepsma, as applied to claim 13 above, and further in view of Dickerson, and even further in view of Grush.
In regard to claim 15, Andersen teaches the access control system. Andersen in view of Sehr, and further in view of Scheepsma does not explicitly disclose or teach, Dickerson teaches the access control system (of Andersen) is configured to allow access of the shared transport provider based on the shared transport status via a high occupancy vehicle (HOV) lane (Fig. 8; Paras. 118-123, 126) (The system (which follows the real time progress of high occupancy vehicles) receives notification that a user is onboard a vehicle of the system (including for shared rides) (i.e., based on the shared transport status)…the central assigning system can further support high-occupancy vehicle preference subsystems, for example, High Occupancy Vehicle (HOV) lane (i.e., via a high occupancy vehicle (HOV) lane).)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Dickerson in the system of Andersen in view of Sehr, and further in view of Scheepsma since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Andersen in view of Sehr, and further in view of Dickerson, and even further in view of Scheepsma does not explicitly disclose or teach, however, Grush teaches that the (shared) transport provider is allowed access via an access gate, wherein the access gate is associated with a HOV lane (Paras. 12, 37) (The use of toll booths to gate the entrances and exits to highways, bridges and tunnels whether manned to collect cash or gantries to read RFID/DSRC devices are well understood. Concepts of high occupancy toll (HOT) lanes are also becoming more familiar.)
As discussed above, the system of Andersen in view of Sehr and further in view of Dickerson, and even further in view of Scheepsma teaches the transport system with Grush teaches an access gate associated with a HOV lane.
At the time of the invention, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of an access gate associated with a HOV lane of Grush, for the system with high-occupancy vehicle preference subsystems/lanes of Andersen in view of Sehr, and further in view of Dickerseon, and further in view of Scheepsma. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
In regard to claim 16, Andersen teaches the access control system. Andersen in view of Sehr, and further in view of Scheepsma does not explicitly disclose or teach, however, Dickerson teaches the access control system (of Andersen) is configured to allow access of the shared transport provider based on the shared transport status (Fig. 8; Paras. 118-123, 126) (The system (which follows the real time progress of high occupancy vehicles) receives notification that a user is onboard a vehicle of the system (including for shared rides) (i.e., based on the shared transport status)…the central assigning system can further support high-occupancy vehicle preference subsystems, for example, High Occupancy Vehicle (HOV) lane (i.e., allow access).)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Dickerson in the system of Andersen in view of Sehr, and further in view of Scheepsma since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Andersen in view of Sehr, and further in view of Dickerson, and even further in view of Scheepsma does not explicitly disclose or teach, however, Grush teaches that the access is via an access gate, wherein the access gate is associated with a parking lot (Paras. 37, 91) (In some cases (e.g., underground parking) it may be necessary to integrate with other technology such as RFID to open gates and to confirm arrival and departure times. Naturally, in the circumstance of gated parking lots, access to a spot might be provided via RFID which provides for existing technology to identify vehicle (customer), position and time of parking episode).
As discussed above, the system of Andersen in view of Sehr and further in view of Dickerson, and even further in view of Scheepsma teaches the transport system; and Grush teaches an access gate associated with a parking lot.
At the time of the invention, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of access via an access gate associated with a parking lot of Grush, for the transportation system of Andersen in view of Sehr, and further in view of Dickerseon and even further in view of Scheepsma. Thus, the simple substitution of one known element for another producing a predictable .

Claims 17 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Andersen in view of Sehr, and further in view of Scheepsma, as applied to claim 13 above, and further in view of Grush.
In regard to claim 17, Andersen discloses wherein the access control system transmits the shared transport status to a billing system (Page 8, line 5 – Page 9, line 14) (When leaving the train the passenger may choose to continue by another means of transportation, eg a bus or an airplane, having a billing system that detects his or her presence in the new means of transportation and records corresponding information.. final billing is performed based on the total amount of recorded information (i.e., wherein the access control system transmits the shared transport status to a billing system).)
Andersen in view of Sehr, and further in view of Scheepsma, does not explicitly disclose or teach, however, Grush 
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have modified the automatic billing transportation system of Andersen in view of Sehr, and further in view of Scheepsma by utilizing the multilane (HOT) environment, as taught by Grush. One of ordinary skill in the art would have been motivated to make this modification to provide proximity detection for multiple uses, e.g., HOT lanes which are becoming more familiar (See Para. 12 of Grush).
In regard to claim 24, as discussed above in regard to claim 13, Andersen in view of Sehr teaches the allowed access of the shared transport provider. Andersen in view of Sehr, and further in view of Scheepmsa does not explicitly disclose or teach, however, Grush teaches wherein the allowed access of the shared transport provider includes a toll discounted based on the shared transport status (Paras. 49, 98, 102-105; Fig. 5) (…the case of differential pricing of two adjacent, fully communicating lanes carrying traffic in the same direction, one HOT the other not (efficient congestion pricing for individual trips).)
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have modified the automatic billing transportation system of Andersen in view of Sehr, and further in view of Scheepsma by utilizing efficient congestion pricing for HOT environments, as taught by Grush. One of ordinary skill in the art would have been motivated to make this modification to benefit road authorities by enabling economically efficient electronic road pricing (ERP) to be deployed in the most cost effective manner (See Para. 104 of Grush).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628